Name: Commission Regulation (EC) No 1437/2000 of 30 June 2000 amending Section C of Annex VI to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  agricultural activity;  foodstuff;  marketing
 Date Published: nan

 Avis juridique important|32000R1437Commission Regulation (EC) No 1437/2000 of 30 June 2000 amending Section C of Annex VI to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs Official Journal L 161 , 01/07/2000 P. 0062 - 0064Commission Regulation (EC) No 1437/2000of 30 June 2000amending Section C of Annex VI to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 25 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 1073/2000(2), and in particular Articles 5(8) and 13 thereof,Having regard to Commission Regulation (EEC) No 207/93 of 29 January 1993 defining the content of Annex VI to Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs and laying down detailed rules for implementing the provisions of Article 5(4) thereof(3), as amended by Regulation (EC) No 345/97(4), and in particular Article 3(5) thereof,Whereas:(1) Article 5(4) of Regulation (EEC) No 2092/91 provides that ingredients of agricultural origin may be included in Section C of Annex VI only where it has been shown that such ingredients are of agricultural origin and are not produced in sufficient quantity in the Community in accordance with the rules laid down in Article 6, or cannot be imported from third countries in accordance with the rules laid down in Article 11.(2) Certain Member States have notified to the other Member States and the Commission in accordance with the procedure laid down in Article 3(2) of Regulation (EEC) No 207/93, the authorisations which have been granted for use of certain ingredients of agricultural origin currently not included in Section C of Annex VI to Regulation (EEC) No 2092/91. It has appeared that nutmeg, certain pepper species and mixtures thereof, safflower flowers, mixtures of certain edible crops having colouring and tasting qualities, smoked coriander, and kirsch are currently not available from organic production. Therefore these products should be included in Section C of Annex VI to that Regulation.(3) There is a need for the measures being taken by urgency, as for certain products the possibility for prolongation of the authorisations at national level in accordance with Article 3(1) of Regulation (EEC) No 207/93 has expired.(4) For reasons of clarity it is appropriate to re-establish the entire text of Section C of Annex VI.(5) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1Section C of Annex VI to Regulation (EEC) No 2092/91 is hereby replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 22.7.1991, p. 1.(2) OJ L 119, 20.5.2000, p. 27.(3) OJ L 25, 2.2.1993, p. 5.(4) OJ L 58, 27.2.1997, p. 38.ANNEX"SECTION C - INGREDIENTS OF AGRICULTURAL ORIGIN WHICH HAVE NOT BEEN PRODUCED ORGANICALLY, REFERRED TO IN ARTICLE 5(4) OF REGULATION (EEC) No 2092/91C.1. Unprocessed vegetable products as well as products derived therefrom by processes referred to under definition 2(a) of the introduction of this Annex:C.1.1. Edible fruits, nuts and seeds:>TABLE>C.1.2. Edible spices and herbs:>TABLE>C.1.3. Miscellaneous:Algae, including seaweed, permitted in conventional foodstuffs preparationC.2. Vegetable products, processed by processes as referred to under definition 2(b) of the introduction of this Annex:C.2.1. Fats and oils whether or not refined, but not chemically modified, derived from plants other than:>TABLE>C.2.2. The following sugars, starches and other products from cereals and tubers:Beet sugar, until 1.4.2003 onlyFructoseRice paperUnleavened bread paperStarch from rice and waxy maize, not chemically modifiedC.2.3. Miscellaneous:>TABLE>Rum: only obtained from cane sugar juiceKirsch prepared on the basis of fruits and flavourings as referred to in Section A.2 of this AnnexMixtures of crops permitted in conventional foodstuffs preparation, and giving coloring and tasting qualities to confectionary, only for preparation of 'Gummi BÃ ¤rchen', until 30.9.2000 onlyMixtures of the following peppers: Piper nigrum, Schinus molle and Schinus terebinthifolium, until 31.12.2000 onlyC.3. Animal products:Aquatic organisms, not originating from aquaculture, and permitted in conventional foodstuffs preparationButtermilk powderGelatinHoneyLactoseWhey powder 'herasuola'."